DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 07/15/2021; after entry of this amendment, claims 1, 3-6, 8-20, and 24-26 are currently pending in this Application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 10-11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0290760 to Serikawa et al. (hereinafter Serivkawa) in view of 2009/0197413 to Shimizu et al. (hereinafter Shimizu), and further in view of U.S. Patent Application Publication No. 2006/0261306 to Li et al. (hereinafter Li).  

With respect to claim 1, Serikawa, drawn to a polishing composition, teaches that the polishing composition comprises abrasive grains, water, a pH adjuster such as a base, and water-soluble polymer such as polyvinyl alcohol (Serikawa, abstract, [0011], [0023]-[0024, [0037], [0049]). The disclosure on polyvinyl alcohol renders the claimed “wherein the water-soluble polymer is a nonionic water-soluble polymer” obvious; Serikawa discloses other compound which would read on the water-soluble polymer as well (Serikawa, [0037]). Serikawa, although disclose the use of “Other Components” which includes oxidant, the reference does not disclose that their presence is required; in fact, Serikawa discloses that the polishing composition “may” further contain other components (Serikawa, [0049]), and specifically, Serikawa does not disclose that the presence of oxidant is required. Thus, Serikawa is not seen to teach away from the limitation of “wherein the polishing composition does not substantially contain an oxidant”. Serikawa discloses the use of their polishing composition to polish hard brittle material, which as shown by the reference, are single crystal of aluminum oxide or silicon carbide (Serikawa, [0004], [0015], [0018]-[0020]). 

Although Serikawa teaches alkyl sulfate ester salt as an anionic surfactant, as  noted above, the reference, also, recognizes the use of anionic surfactants having polyoxyalkylene units and discloses some examples of them such as polyoxyalkylene alkyl ether sulfuric acid, polyoxyalkylene alkyl ether sulfate, polyoxyalkylene alkyl ether phosphoric ester salt, and sodium polyoxyethylene oleyl ether phosphate (Serikawa, [0036]). Therefore, Serikawa clearly renders it obvious that the use of anionic surfactant having oxyalkylene units has been known in the art of polishing compositions as well as the use of those anionic surfactant of oxyalkylene units which have a sulfo group or phosphate group.

However, Serikawa does not expressly and/or literally disclose the specific concentrations for each of the two components of polyvinyl alcohol or nonionic water-soluble polymer and the anionic surfactant. Moreover, Serikawa does not disclose the number of repeating oxyalkylene group.
Shimizu teaches a polishing composition comprising anionic surfactants such as polyoxyethylene alkyl ether phosphate, polyoxyethylene alkyl ether sulfate and more, wherein the anionic surfactant has a phosphate group, a carboxy group, or a sulfo group as well as monooxyethylene group or a polyoxyethyelen group (Shimizu, [0010]-[0011], [0029]). Shimizu specifically teaches that the number of repeating oxyethylene units in the polyoxdyethylene group is 2 to 8, and that the concentration of the anionic surfactant is 20ppm or more and 500ppm or less (Shimizu, [0011]-[0013]). It is important to note that Shimizu, specifically, teaches that a concentration of 20ppm or more reduce the occurrence of dishing on the surface of the polished polysilicon, i.e. polished object, to a level particularly suitable for practical use (Shimizu, [0012]), and the reference, additionally, discloses that the use of 500ppm or less helps to obtain a rate of removal of polysilicon by the polishing composition that is at a level particularly suitable for practical use, as well (Shimizu, [0013]). Thus, Shimizu teaches the criticality of the use of 20-500ppm of anionic surfactant. Shimizu teaches that the polishing composition is to be used for polishing polysilicon, and in fact, to remove part of polysilicon on substrates such as single-crystal silicon substrates (Shimizu, [0010]). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, to have modified Serikawa with the teachings of Shimizu, in order to render the concentration of 1x10-4% (i.e. 0.0001%) by mass or more and 0.02% by mass or less of the nonionic water soluble polymer obvious motivated by the fact that according to Shimizu, a concentration of 20-500ppm (i.e. about 0.002-0.05% by mass) of anionic surfactant is critical in obtaining the optimum polishing results which would include reduction in occurrence of dishing on the surface of the polished object as well as obtaining a finally polished object which would be suitable for practical use, as detailed out above, and therefore, when considering that the concentration of 20-500ppm for the anionic surfactant is critical, the remaining concentration in a range of 0.0001-0.5% by mass, or 0.001-0.1% by mass, is expected to represent the concentration of the nonionic water-soluble polymer would be end up to have overlapping with the claimed range of 1x10-4% (i.e. 0.0001%) by mass or more and 0.02% by mass or less. This is especially in light of the fact that Serikawa and Shimizu are not only drawn to the same field of art and endeavor, but that they are drawn to polishing the same type of object and they are drawn to the use of substantially similar groups of components, in their polishing compositions. Therefore, there is reasonable expectation of success in using nonionic water-soluble polymer of Serikawa in an amount which would have, at least, an overlapping with the claimed range of 0.0001-0.02% by mass.

The combination of Serikawa in view of Shimizu does not expressly and/or literally disclose anionic surfactant such as “a sulfuric ester or a salt thereof”.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains to have modified Serikawa in view of Shimizu in order to include the use of an anionic surfactant which not only falls in the group of anionic surfactant having oxyalkylene units which would be 5-18 or having overlapping with that number of repeating units, but also anionic surfactants having “a sulfuric ester or a salt thereof” as polyoxyalkylene alkly or alkenyl ether sulfate ester such as sodium polyoxyethylene lauryl ether sulfate as that taught and shown by Li (Li, [0054]) motivated by the fact that Li, drawn to abrasive or polishing compositions, shows that said anionic surfactant has been known and used in the field of polishing compositions, and thus, the use of a 
With respect to overlapping ranges, MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

With respect to claim 3, as detailed out above (see the rejection of claim 1), the combination of Serikawa in view of Shimizu and further in view of Li, renders the use of an amount of 20-500ppm of anionic surfactant (i.e. 0.002-0.05% by mass) (Shimizu, [0011]-[0013]) obvious for beneficial reasons, wherein said disclosed concentration falls within the claimed range of 1x10-6% by mass or more and 1% by mass or less. 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Moreover, MPEP 2144.05 states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

With respect to claim 4, as detailed out above (see the rejection of claim 1), the combination of Serikawa in view of Shimizu and further in view of Li, renders the use of an amount of 20-500ppm of anionic surfactant (i.e. 0.002-0.05% by mass) (Shimizu, -6% by mass or more and 1% by mass or less. 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, MPEP 2144.05 states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Additionally, Moreover, Serikawa discloses the use of polyvinyl alcohol which meets the claimed recitation of a water-soluble polymer having vinyl alcohol unit (Serikawa, [0037]).

With respect to claim 5, the combination of Serikawa in view of Shimizu and further in view of Li renders claim 5 obvious; in particular, Serikawa teaches the use of their polishing composition in polishing hard brittle material, which the reference defines to be substrates of single-crystal substrates composed of materials such as aluminum oxide or silicon carbide (Serikawa, [0008], [0015], [0018]-[0020]). Additionally, Shimizu teaches the use of their polishing composition, which contains similar components as those present in Serikawa, for polishing substrates such as single-crystal silicon substrates (Shimizu, [0010]). Nevertheless, and in the alternative, it is to be noted that the claims under examination, in particular, the independent claim 1, is drawn to a polishing composition which is rendered obvious by the combination of references, and 

With respect to claim 6, the combination of references render the claim obvious because they are drawn in using the polishing composition in a method of polishing an object or substrate. 

With respect to claim 10, the combination of Serikawa in view of Shimizu in view of Li is taken to render claim 10 obvious; this is in particular due to the fact that Shimizu discloses the use of water soluble polymer such as hydroxyethyl cellulose having a molecular weight of 1,200,0000 in their polishing composition, and therefore, it is taken obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have replace polyvinyl alcohol of Serikawa with the disclosure of hydroxyethyl cellulose of Shimizu motivated by the fact that both Serikawa and Shimizu disclose polishing compositions comprising water, pH adjusters, abrasive grains, anionic surfactants having oxythylene groups as well as a phosphate or sulfate or carboxyl group used in polishing objects of single-crystal silicon material. The teaching of Shimizu renders it obvious that the use of hydroxyethyl cellulose as a water-soluble polymer in polishing composition has been known in the field of polishing compositions. Therefore, it would be well within the scope of a skilled artisan to have substituted the hydroxyethyl cellulose of Shimizu in the place of polyvinyl alcohol of Serikawa.

With respect to claim 11, as detailed out above in the rejection of claim 1 (see above for details), the combination of Serikawa in view of Shimizu in view of Li is taken to render a concentration of 1x10-6% by mass or more and 1% by mass or less for the anionic surfactant obvious especially in light of the fact that Shimizu specifically discloses the criticality of using 20-500ppm (i.e. 0.002-0.05% by mass) of anionic surfactant for the benefit of reducing dishing on the polished surface and obtaining a polished surface at a level particularly suitable for practical use (Shimizu, [0011]-[0013]), and this disclosed range falls within and/or have overlapping with the total concentration of 0.0001-0.5% by mass or preferably, 0.001-0.1% by mass for the total concentration of nonionic water-soluble polymer and anionic surfactant as disclosed by Serikawa. 
Additionally, considering the fact that combination of references discloses one of the compounds for the specifically claimed anionic surfactant of “carboxylic acid or a salt thereof” having “oxyalkylene” units, it is expected of said compound, i.e. sodium polyoxyalkylene tridecyl ether acetate (Serikawa, [0036]), to meet the requirement of having “a structure of an ω-position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C2 to C30 alkyl group”. Nevertheless, and assuming arguendo, it is to be noted that tridecyl group has 13 carbons, i.e. meets the C13 alkyl group which falls within the range of C2 to C30 alkyl group.
Moreover, Serikawa discloses the use of polyvinyl alcohol which meets the claimed recitation of a water-soluble polymer having vinyl alcohol unit (Serikawa, [0037]). 

With respect to claim 24, the combination of references is seen to render claim 24 obvious; this is in particular because Serikawa discloses polyoxyalkylene alkyl ether sulfate (Serikawa, [0036]) which broadly renders the claimed “polyoxyethyelen lauryl ether sulfate” obvious in view of the fact that the disclosure of Serikawa on using polyoxyalkylene alkyl ether sulfate as the anionic surfactant reads on any and all polyoxyalkylene alkyl ether sulfate, or at least renders the use of any and all polyoxyalkylene alkyl ether sulfate such as polyoxyethylene lauryl ether sulfate obvious. Moreover, Shimizu teaches the use of polyoxyethylene alkyl ether sulfate as well, and this, too, is taken to render any and all polyoxyethylene alkyl ether sulfate anionic surfactant, such as polyoxyethyelen lauryl ether sulfate, obvious.

Claims 12-14, 16-18, 20, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0290760 to Serikawa et al. (hereinafter Serivkawa) in view of 2009/0197413 to Shimizu et al. (hereinafter Shimizu). 

With respect to claim 12, Serikawa, drawn to a polishing composition, teaches that the polishing composition comprises abrasive grains, water, a pH adjuster such as a base, and water-soluble polymer such as polyvinyl alcohol (Serikawa, abstract, [0011], [0023]-[0024, [0037], [0049]). The disclosure on polyvinyl alcohol renders the claimed “wherein the water-soluble polymer is a nonionic water-soluble polymer” obvious; Serikawa discloses other compound which would read on the water-soluble polymer as well (Serikawa, [0037]). Serikawa, although disclose the use of “Other substantially contain an oxidant”. Serikawa discloses the use of their polishing composition to polish hard brittle material, which as shown by the reference, are single crystal of aluminum oxide or silicon carbide (Serikawa, [0004], [0015], [0018]-[0019]). 
Serikawa, additionally, discloses the use of additive agent to decrease the unnecessary frictional resistance between the polishing pad and the polishing object (Serikawa, [0034]) wherein the additive agent can be anionic surfactant such as alkyl sulfate ester salt (Serikawa, [0036]) as well as polyoxyethylene compounds such as polyoxyalkylene alkyl ether sulfuric acid, polyoxyalkylene alkyl ether acetate (i.e. an anionic surfactant that is a salt of carboxylic acid), sodium polyoxyalkylene tridecyl ether acetate (i.e. another anionic surfactant that is a salt of carboxylic acid), and polyoxyalkylene alkyl ether sulfate (Serikawa, [0036]). Serikawa teaches that the additive agent can be used singly or in combination of two or more members (Serikawa, [0038]); Serikawa also discloses polyvinyl alcohol under the category of “additive agents”. Thus, considering the teaching of Serikawa, the use of a combination of both polyvinyl alcohol and the anionic surfactant is well within the teachings of the reference. Moreover, Serikawa, also, teaches that the weight average molecular weight of the anionic surfactant is 5,000 or less, and more preferably, 2000 or less (Serikawa, [0041]).

Serikawa teaches a concentration of 0.0001% by mass (i.e. 1x10% by mass) or more and 0.5% by mass or less, preferably a concentration of 0.001% by mass or more and 0.1% by mass or less (Serikawa, [0044]-[0045]) for the total additive agent. 
However, Serikawa does not expressly and/or literally disclose the specific concentrations for each of the two components of polyvinyl alcohol or nonionic water-soluble polymer and the anionic surfactant. Moreover, Serikawa does not disclose the number of repeating oxyalkylene group.
Shimizu teaches a polishing composition comprising anionic surfactants such as polyoxyethylene alkyl ether phosphate, polyoxyethylene alkyl ether acetate (i.e. anionic surfactant being a salt of carboxylic acid), polyoxyethylene alkyl ether sulfate and more, wherein the anionic surfactant has a phosphate group, a carboxy group, or a sulfo group as well as monooxyethylene group or a polyoxyethyelen group (Shimizu, [0010]-[0011], [0029]). Shimizu specifically teaches that the number of repeating oxyethylene 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, to have modified Serikawa with the teachings of Shimizu, in order to render the concentration of 1x10-4% (i.e. 0.0001%) by mass or more and 0.02% by mass or less of the nonionic water soluble polymer obvious motivated by the fact that according to Shimizu, a concentration of 20-500ppm (i.e. about 0.002-0.05% by mass) of anionic surfactant is critical in obtaining the optimum polishing results which would include reduction in occurrence of dishing on the surface of the polished object as well as obtaining a finally polished object which would be suitable for practical use, as detailed out above, and therefore, when considering that the concentration of 20--4% (i.e. 0.0001%) by mass or more and 0.02% by mass or less. This is especially in light of the fact that Serikawa and Shimizu are not only drawn to the same field of art and endeavor, but that they are drawn to polishing the same type of object and they are drawn to the use of substantially similar groups of components, in their polishing compositions. Therefore, there is reasonable expectation of success in using nonionic water-soluble polymer of Serikawa in an amount which would have, at least, an overlapping with the claimed range of 0.0001-0.02% by mass.
Also, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Serikawa in order to include a an anionic surfactant that has 2-8 repeating oxyethylene units as those taught by Shimizu motivated by the fact that both references are, not only, drawn to the same field of art, but also disclose polishing compositions having some similar components, such as water, abrasive grains, anionic surfactants having oxytheylene groups, pH adjuster, and more. The combination is further motivated by the fact that although the number of repeating oxyethylene units has not been disclosed in Serikawa, the fact that Shimizu is drawn to the use of anionic surfactants having 2-8 oxytheylene units, is taken to render it obvious that the use of anionic surfactant containing oxyethylene units of 2-8 has been well within the scope of a skilled artisan. 

With respect to overlapping ranges, MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 13, as detailed out above in the rejection of claim 12 (see above for details), the combination of Serikawa in view of Shimizu is taken to render a concentration of 1x10-6% by mass or more and 1% by mass or less for the anionic surfactant obvious especially in light of the fact that Shimizu specifically discloses the criticality of using 20-500ppm (i.e. 0.002-0.05% by mass) of anionic surfactant for the benefit of reducing dishing on the polished surface and obtaining a polished surface at a level particularly suitable for practical use (Shimizu, [0011]-[0013]), and this disclosed range falls within and/or have overlapping with the total concentration of 0.0001-0.5% by mass or preferably, 0.001-0.1% by mass for the total concentration of nonionic water-soluble polymer and anionic surfactant as disclosed by Serikawa. 

	With respect to claim 14, as detailed out above in the rejection of claim 12 (see above for details), the combination of Serikawa in view of Shimizu is taken to render a concentration of 1x10-6% by mass or more and 1% by mass or less for the anionic surfactant obvious especially in light of the fact that Shimizu specifically discloses the criticality of using 20-500ppm (i.e. 0.002-0.05% by mass) of anionic surfactant for the benefit of reducing dishing on the polished surface and obtaining a polished surface at a level particularly suitable for practical use (Shimizu, [0011]-[0013]), and this disclosed range falls within and/or have overlapping with the total concentration of 0.0001-0.5% by mass or preferably, 0.001-0.1% by mass for the total concentration of nonionic water-soluble polymer and anionic surfactant as disclosed by Serikawa. 
	Moreover, Serikawa discloses the use of polyvinyl alcohol which meets the claimed recitation of a water-soluble polymer having vinyl alcohol unit (Serikawa, [0037]). 
	 
With respect to claim 16, Serikawa, drawn to a polishing composition, teaches that the polishing composition comprises abrasive grains, water, a pH adjuster such as a base, and water-soluble polymer such as polyvinyl alcohol (Serikawa, abstract, [0011], [0023]-[0024, [0037], [0049]). The disclosure on polyvinyl alcohol renders the claimed “wherein the water-soluble polymer is a nonionic water-soluble polymer” obvious; Serikawa discloses other compound which would read on the water-soluble polymer as well (Serikawa, [0037]). Serikawa, although disclose the use of “Other Components” which includes oxidant, the reference does not disclose that their substantially contain an oxidant”. Serikawa discloses the use of their polishing composition to polish hard brittle material, which as shown by the reference, are single crystal of aluminum oxide or silicon carbide (Serikawa, [0004], [0015], [0018]-[0019]). 
Serikawa, additionally, discloses the use of additive agent to decrease the unnecessary frictional resistance between the polishing pad and the polishing object (Serikawa, [0034]) wherein the additive agent can be anionic surfactant such as alkyl sulfate ester salt (Serikawa, [0036]) as well as polyoxyethylene compounds such as polyoxyalkylene alkyl ether sulfuric acid, polyoxyalkylene alkyl ether acetate (i.e. an anionic surfactant that is a salt of carboxylic acid), sodium polyoxyalkylene tridecyl ether acetate (i.e. another anionic surfactant that is a salt of carboxylic acid), and polyoxyalkylene alkyl ether sulfate (Serikawa, [0036]). Serikawa teaches that the additive agent can be used singly or in combination of two or more members (Serikawa, [0038]); Serikawa also discloses polyvinyl alcohol under the category of “additive agents”. Thus, considering the teaching of Serikawa, the use of a combination of both polyvinyl alcohol and the anionic surfactant is well within the teachings of the reference. Moreover, Serikawa, also, teaches that the weight average molecular weight of the anionic surfactant is 5,000 or less, and more preferably, 2000 or less (Serikawa, [0041]).

Serikawa teaches a concentration of 0.0001% by mass (i.e. 1x10% by mass) or more and 0.5% by mass or less, preferably a concentration of 0.001% by mass or more and 0.1% by mass or less (Serikawa, [0044]-[0045]) for the total additive agent. 
However, Serikawa does not expressly and/or literally disclose the specific concentrations for each of the two components of polyvinyl alcohol or nonionic water-soluble polymer and the anionic surfactant. Moreover, Serikawa does not disclose the number of repeating oxyalkylene group.
Shimizu teaches a polishing composition comprising anionic surfactants such as polyoxyethylene alkyl ether phosphate, polyoxyethylene alkyl ether acetate (i.e. anionic surfactant being a salt of carboxylic acid), polyoxyethylene alkyl ether sulfate and more, wherein the anionic surfactant has a phosphate group, a carboxy group, or a sulfo group as well as monooxyethylene group or a polyoxyethyelen group (Shimizu, [0010]-[0011], [0029]). Shimizu specifically teaches that the number of repeating oxyethylene 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, to have modified Serikawa with the teachings of Shimizu, in order to render the concentration of 1x10-4% (i.e. 0.0001%) by mass or more and 0.02% by mass or less of the nonionic water soluble polymer obvious motivated by the fact that according to Shimizu, a concentration of 20-500ppm (i.e. about 0.002-0.05% by mass) of anionic surfactant is critical in obtaining the optimum polishing results which would include reduction in occurrence of dishing on the surface of the polished object as well as obtaining a finally polished object which would be suitable for practical use, as detailed out above, and therefore, when considering that the concentration of 20--4% (i.e. 0.0001%) by mass or more and 0.02% by mass or less. This is especially in light of the fact that Serikawa and Shimizu are not only drawn to the same field of art and endeavor, but that they are drawn to polishing the same type of object and they are drawn to the use of substantially similar groups of components, in their polishing compositions. Therefore, there is reasonable expectation of success in using nonionic water-soluble polymer of Serikawa in an amount which would have, at least, an overlapping with the claimed range of 0.0001-0.02% by mass.
Also, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Serikawa in order to include a an anionic surfactant that has 2-8 repeating oxyethylene units as those taught by Shimizu motivated by the fact that both references are, not only, drawn to the same field of art, but also disclose polishing compositions having some similar components, such as water, abrasive grains, anionic surfactants having oxytheylene groups, pH adjuster, and more. The combination is further motivated by the fact that although the number of repeating oxyethylene units has not been disclosed in Serikawa, the fact that Shimizu is drawn to the use of anionic surfactants having 2-8 oxytheylene units, is taken to render it obvious that the use of anionic surfactant containing oxyethylene units of 2-8 has been well within the scope of a skilled artisan. 
m-PO(O-H+)(O-M+).
With respect to overlapping ranges, MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 17, as detailed out above in the rejection of claim 12 (see above for details), the combination of Serikawa in view of Shimizu is taken to render a concentration of 1x10-6% by mass or more and 1% by mass or less for the anionic surfactant obvious especially in light of the fact that Shimizu specifically discloses the criticality of using 20-500ppm (i.e. 0.002-0.05% by mass) of anionic surfactant for the benefit of reducing dishing on the polished surface and obtaining a polished surface at a level particularly suitable for practical use (Shimizu, [0011]-[0013]), and this disclosed range falls within and/or have overlapping with the total concentration of 0.0001-0.5% 

With respect to claim 18, as detailed out above in the rejection of claim 12 (see above for details), the combination of Serikawa in view of Shimizu is taken to render a concentration of 1x10-6% by mass or more and 1% by mass or less for the anionic surfactant obvious especially in light of the fact that Shimizu specifically discloses the criticality of using 20-500ppm (i.e. 0.002-0.05% by mass) of anionic surfactant for the benefit of reducing dishing on the polished surface and obtaining a polished surface at a level particularly suitable for practical use (Shimizu, [0011]-[0013]), and this disclosed range falls within and/or have overlapping with the total concentration of 0.0001-0.5% by mass or preferably, 0.001-0.1% by mass for the total concentration of nonionic water-soluble polymer and anionic surfactant as disclosed by Serikawa. 
Moreover, Serikawa discloses the use of polyvinyl alcohol which meets the claimed recitation of a water-soluble polymer having vinyl alcohol unit (Serikawa, [0037]). 

With respect to claim 20, as detailed out above in the rejection of claim 1 (see above for details), the combination of Serikawa in view of Shimizu is taken to render a concentration of 1x10-6% by mass or more and 1% by mass or less for the anionic surfactant obvious especially in light of the fact that Shimizu specifically discloses the criticality of using 20-500ppm (i.e. 0.002-0.05% by mass) of anionic surfactant for the benefit of reducing dishing on the polished surface and obtaining a polished surface at a 
Additionally, considering the fact that combination of references discloses one of the compounds for the specifically claimed anionic surfactant of “carboxylic acid or a salt thereof” having “oxyalkylene” units, it is expected of said compound, i.e. sodium polyoxyalkylene tridecyl ether acetate (Serikawa, [0036]), to meet the requirement of having “a structure of an ω-position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C2 to C30 alkyl group”. Nevertheless, and assuming arguendo, it is to be noted that tridecyl group has 13 carbons, i.e. meets the C13 alkyl group which falls within the range of C2 to C30 alkyl group.
Moreover, Serikawa discloses the use of polyvinyl alcohol which meets the claimed recitation of a water-soluble polymer having vinyl alcohol unit (Serikawa, [0037]). 

With respect to claim 25, the combination of Serikawa in view of Shimizu renders the claim obvious; this is because Serikawa teaches, at least, sodium polyoxythylene tridecyl ether acetate (Serikawa, [0036]).

With respect to claim 26, the combination of references renders claim 26 obvious; in particular, Serikawa discloses sodium polyoxyethylene oleyl ether phosphate as an anionic surfactant in their polishing composition (Serikawa, [0036]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serikawa in view of Shimizu and further view of Li as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0135045 to Bian et al. (hereinafter Bian).
The combination of Serikawa in view of Shimizu and further in view of Li renders claim 1 obvious as detailed out above. Both Serikawa and Shimizu disclose the use of water soluble polymers, and Serikawa discloses polyvinyl alcohol and Shimizu discloses the use of hydroxyethyl cellulose. However, the combination of references does not specifically and/or literally disclose that a copolymer
of vinyl alcohol unit and a non-vinyl alcohol unit can be used in the water soluble polymer.
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the combination of Serikawa in view of Shimizu and further in view of Li in order to incorporate the use of copolymer of polyvinyl alcohol-polyvinyl acetate, as that taught by Bian (Bian [0006]-[0008]) in polishing compositions motivated by the fact that Serikawa is open to the use of “other components” as well as specifically polyvinyl alcohol, which would clearly show that Serikawa recognizes the use of water soluble polymers such as polyvinyl alcohol, and the fact that the use of copolymer of polyvinyl alcohol-polyvinyl acetate has been known in the art, as that shown by Bian. It is important to note that Serikawa discloses that their composition is used in polishing material that are used as semiconductors and Bian, also, is drawn to semiconductor .

Allowable Subject Matter
Claims 8, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose or suggest the cumulative limitations of claims 1 and 8, cumulative limitations of claims 12 and 15, and cumulative limitations of claims 16 and 19, with particular attention to the recitation of “the content of the anionic surfactant in the polishing composition is less than 0.0001% by mass”.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.

Applicant has argued that Serikawa fails to teach or suggest using a nonionic water-soluble polymer, as recited in the amended claim, and that Serikawa discloses using anionic surfactants and anionic water-soluble polymers as additive agent. 
The examiner, respectfully, submits that Serikawa discloses the use of polyvinyl alcohol, which is a nonionic water-soluble polymer; in fact, the original disclosure of the 

Applicant has argued that Serikawa fails to teach the concentration of the nonionic water-soluble polymer, and that Shimizu also fails to teach the concentration of nonionic water-soluble polymer. 
The examiner, respectfully, submits that although an express disclosure for the concentration of polyvinyl alcohol is not present in the disclosure of Serikawa, the combination of Serikawa in view of Shimizu is taken to render the claimed concentration of 0.0001-0.02% by mass obvious in view of the fact that Shimizu specifically discloses the criticality and benefits of having 20-500ppm (i.e. 0.002-0.05% by mass) of anionic surfactant, wherein the disclosed anionic surfactants have oxyethylene units as well as a phosphate, a carboxyl or a sulfate, and the fact that Serikawa discloses that the total concentration of additive agent is 0.0001-0.5% by mass. Serikawa, also, discloses the use of more than one compound listed as additive agent, which would render the use of a combination of polyvinyl alcohol and a polyoxyethylene compound such as those disclosed by Serikawa, obvious. Considering the fact that Serikawa and Shimizu are drawn to the same field of art and endeavor, the disclosure of Shimizu is taken to render a concentration of 0.002-0.05% by mass of anionic surfactant in the composition of Serikawa obvious, and therefore, the remaining balance in 0.0001-0.5% by mass of 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant has argued that Li discloses the use of oxidizing agent in their solution, and that whatever the merits of Li’s disclosure related to the features for which it is cited, one of ordinary skill in the art would not look to Li for any guidance regarding the polishing composition of the present claims.
The examiner disagrees and, respectfully, submits that a disclosure on the use of an oxidant in Li is not taken to make the combination of references not rendering the claims obvious; this is because Li is used for a very specific structure of anionic surfactant having polyoxyalkylene group, and Serikawa not only specifically discloses anionic surfactant, but also discloses the use of such surfactant having polyoxyalkylene groups and provides a few examples, which in structure, although not the same, but are similar to those disclosed by Li. In short, the use of anionic surfactant meeting the requirement of having polyoxyalkylene group as well as a sulfate, phosphate, or carboxy group has already been disclosed in the primary reference. The primary reference discloses all of the main category of compounds as claimed in independent . 
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  Finally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731